Citation Nr: 0419800	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-00 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for major depression 
(claimed as clinical depression).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefit sought on 
appeal.

The veteran testified at a hearing before the Board by means 
of videoconferencing equipment on  February 18, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his major depression was incurred 
during his active duty service, specifically as a result of 
his service in Vietnam.  Service medical records show that 
the veteran was wounded while serving in Vietnam in November 
1969.  The veteran sustained multiple fragment wounds to both 
legs, perforation of the left eye, perforation of the larynx, 
paralysis of the external branch, left superior laryngeal 
nerve, perforation of both tympanic membranes, and fracture, 
open, left tibia.  Recent treatment records show a diagnosis 
of major depression.  The veteran sent a statement, dated in 
January 2004, from a private psychologist to the Board by 
facsimile in February 2004; however, he did not submit a 
waiver of his right to have the RO review this evidence in 
the first instance.

The veteran has not undergone a VA examination to ascertain 
the nature and etiology of his major depression.  Therefore, 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should attempt to obtain 
treatment records, if any, for depression 
dating from January 2004 including 
records of treatment from Kevin D. 
Arnold, the veteran's private 
psychologist.

2.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his major depression.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  The examiner should state 
all psychiatric disabilities that the 
veteran has.

          B.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether the current 
disabling condition is the result of an 
event experienced in service, or a 
disease or injury incurred in service.

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




